DETAILED ACTION
1.	This action is responsive to the following communication: Continuation filed on 10/21/2021.  

Allowable Subject Matter
2.	Claims 2-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claim 2, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Mufti-Bey teaches the limitation: “creating, using a computer system, a plurality of data groupings for new trade ideas, wherein data regarding the new trade ideas are stored in a database system associated with the computer system, wherein creation of a data grouping for a new trade idea comprises: displaying a new trade idea interface; entering trade idea description information; and associating the trade idea with one or more financial products, where each financial product is identified by an identifier in a financial product taxonomy; and presenting the trade idea”. 

But the claims recite a different combination of limitation: “wherein the display configuration information indicates a remote data source indicating a first market data that is to be displayed in the trading | windows, wherein the trading device is in communication with the second trading device over a first connection, wherein the second trading device includes a trading application providing a user interface on a second display, wherein the user interface of the second trading device includes the user-configurable trading windows defined by a user-configurable size and position relative to the second display, wherein the trading application running on the second trading device processes the first market data received over a second connection to the remote data source to display the first market data in the user interface of the second trading device; establishing by the trading device a third connection to the indicated remote data source that stores the indicated first market data; receiving by the trading device over the third connection to the remote data source a second market data, wherein the second market data is a second instance of the first market data indicated in the display configuration information; generating by the trading device a visual representation of the trading windows, wherein the visual representation of the trading windows is generated based on the display configuration information and the second market data from the remote data source; and displaying by the trading device the generated visual representation of the trading windows, wherein the visual representation includes the display configuration of the trading windows displayed on the second computing device and the second market data from the remote data source”, that is not suggested or shown by Mufti-Bey. 

The trading system of Mufti-Bey provides a mechanism by which some research or trade ideas may only be visible to high-importance client investors while research and trade ideas published by high-profile research analysts and traders may be given more prominence within the trading system by highlighting it or by ensuring that it remains near the top of a list of similar items of information. Mufti-Bey discloses sharing trade ideas but is silent regarding configuration and/or arrangement of the elements and windows of user interface. In particular, Mufti-Bey is silent regarding a first market data and a second market data that is a second instance of the first market data, much less that the first market data is received and displayed at the second computing device by a second connection and the second data is received and displayed as a part of a generated visual representation on the first display at the computing device by a third connection, as recited by the amended claims. Mufti-Bey is further completely silent regarding establishing at the computing device a third connection to an indicated remote data source from which the first market data is received, as recited by the amended claims.

    PNG
    media_image1.png
    517
    716
    media_image1.png
    Greyscale


The prior art of Antebi teaches another combination, “dynamically discovering metadata related to a particular document being edited using a document processing suite; and displaying the discovered metadata in a dashboard area of a client computing device executing the document processing suite.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 8, 2022